DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-10, 12-16, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (EP 3378677, newly cited) and further in view of Baldwin (US 2009/0090447, of record) and Reuter (US 2004/0118499, of record).  
Ito is directed to a tire construction comprising at least one carcass layer, at least one steel belt layer (claimed belt plies), and at least one cap layer (claimed overlay) (Paragraph 5).  Ito further states that such a tire is suitable for a wide variety of vehicles, including passenger vehicles and heavy load vehicles (Paragraph 55).  
In terms of the cap layer, Ito teaches the use of organic fiber cords, such as nylon and aramid (Paragraph 26).  In such an instance, however, Ito fails to specifically disclose a hybrid cord comprising nylon and aramid.  In any event, it is extremely well known and conventional to use individual organic fiber materials or a combination of organic fiber materials in a wide variety of tire components, wherein a combination of materials provides the benefits of each fiber material.  Baldwin, for example, recognizes the known use of hybrid cords to expand the range of tire cord properties (Paragraph 6) and suggests that such cords can be used in tire belt layers (Paragraphs 2 and 67).  One of ordinary skill in the art at the time of the invention would have found it obvious to use an aramid/nylon hybrid cord in the overlay ply of Ito given that Ito suggests the use of aramid fibers and nylon fibers in an overlay ply and Baldwin recognizes benefits associated with using the combination of such materials in tire belt layers (overlay plies are recognized as being belt layers).  Reuter is further provided to specifically evidence the use of hybrid cords comprising aramid and nylon in an overlay tire component of passenger car tires (Paragraphs 13 and 24).  It is further noted that Baldwin is broadly directed to pneumatic tires (Paragraph 2) and such would be applicable to any of the tires taught by Ito.  Again, there is a reasonable expectation of success when forming the overlay ply of Ito with a hybrid cord.
With further respect to the hybrid cord, Baldwin teaches (a) the use of aramid yarns having a fineness between 220 dtex and 3,300 dtex and a twist between about 3 and about 16 tpi and (b) the use of polyamide yarns having a fineness between 220 dtex and 2,100 dtex and twist between about 3 and about 16 tpi (Paragraphs 62 and 63).  Given such a disclosure, one of ordinary skill in the art at the time of the invention would have found it obvious to form the hybrid cord of Baldwin with the claimed combination of structural features given that Baldwin teaches ranges that substantially encompass the claimed ranges and Applicant has not provided a conclusive showing of unexpected results (lack of comparative examples comprising hybrid cord assemblies and falling outside the scope of the claimed invention).       
Also, the preferred range of aramid twists is greater than the preferred range of polyamide twists (Paragraphs 62 and 63), suggesting the claimed relationship.   
Additionally, with respect to claim 1 (and claims 7-10), the general disclosure in Paragraph 63 suggests cord constructions in which the polyamide yarn and cord twist are the same or slightly different and Applicant has not provided a conclusive showing of unexpected results for the claimed relationship.
As to claim 16, the claimed construction is encompassed by the ranges of Baldwin and Applicant has not provided a conclusive showing of unexpected results for the claimed hybrid cord (lack of comparative examples comprising a hybrid cord that falls outside the scope of the claimed hybrid cord).
With respect to claim 18, the claimed angles are consistent with conventional overlay belt plies.  It is emphasized that overlay plies are extremely well known and commonly included in a wide variety of tire constructions.  Reuter provides one example of such an arrangement. 
Regarding claim 19, Reuter evidences the common width values for overlay strips (Paragraph 25). 
As to claim 21, Baldwin teaches an exemplary embodiment in which the hybrid cord has a gauge or diameter of 27 mils (approximately 0.69 mm).  One of ordinary skill in the art at the time of the invention would not have expected the overall topping rubber thickness to exceed 1 mm (and thus form an overall thickness outside the upper end of the claimed range).  It is emphasized that conventional topping rubber thickness values would not have formed an overall ply thickness greater than 1.7 mm. Ito further states that a cap ply thickness is preferably between 0.5 mm and 2.0 mm (Paragraph 53).     	
With respect to claim 22, Reuter evidences the common density values in overlay plies (Paragraph 25).     
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-10, 12-16, 18, 19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 13, 2022